              Case 2:17-cv-01925-JCC Document 101 Filed 03/31/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STATE OF WASHINGTON,                                    CASE NO. C17-1925-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MATHESON FLIGHT EXTENDERS, INC.,

13                             Defendant.
14

15          This matter comes before the Court on the State of Washington’s unopposed motion to
16   seal exhibits attached to its motion in limine that disclose a former employee’s private medical
17   conditions (Dkt. No. 75). “There is a strong presumption of public access to the court’s files.”
18   W.D. Wash. Local Civ. R. 5(g). To overcome that presumption, a party must show “good cause”
19   for sealing a document attached to a non-dispositive motion and “compelling reasons” to seal a
20   document attached to a dispositive motion. Kamakana v. City and Cnty. of Honolulu, 447 F.3d
21   1172, 1178–81 (9th Cir. 2006). The motion in limine is a non-dispositive motion, and the Court
22   finds good cause to seal the exhibits because the State’s interest in keeping the employee’s
23   private medical conditions under seal outweighs the public’s interest in their disclosure,
24   particularly because the parties have reached a settlement and the records will not be used in the
25   litigation. Therefore, the Court GRANTS the motion.
26   //


     ORDER
     C17-1925-JCC
     PAGE - 1
             Case 2:17-cv-01925-JCC Document 101 Filed 03/31/21 Page 2 of 2




 1          DATED this 31st day of March 2021.




                                                 A
 2

 3

 4
                                                 John C. Coughenour
 5                                               UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C17-1925-JCC
     PAGE - 2
